DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-18) in the reply filed on 01/31/2022 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19 and 20 have been cancelled. (See the reasons stated in Paragraph 4 of the Election/Restrictions Section above)
REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is JP 2014-140932A (hereinafter JP ‘932).
Regarding claim 1, JP ‘932 discloses a deburring tool (Figs. 1-3, 8th to 11th paragraphs, p. 3, translation), comprising: a case including a shank (2) and a cylinder (21); a hollow sleeve (3) configured to reciprocate inside the cylinder in a non-rotating manner; a reciprocating shaft (5) to which a tip tool is mountable, the reciprocating shaft disposed inside the sleeve, a tool holder (4) disposed at a distal end portion of the sleeve (3, Fig. 3a), the tool holder configured to slide inside the sleeve in a rotational direction and in a reciprocating direction, a first spring (6) configured to urge the sleeve (3) toward distal end direction (8th paragraph, p. 3, translation).
However, JP ‘932 does not disclose (a) a drive gear disposed inside the sleeve, the drive gear including a saw blade shaped first tooth at a basal end portion, the drive gear configured to rotate together with the case and the sleeve; (b) the reciprocating shaft including a driven gear disposed at a basal end portion of the sleeve and a basal end side of the drive gear, the driven gear including a second tooth at a distal end, the second tooth meshing with the first tooth; (c) a stem configured to fix the driven gear and the tool holder, the stem penetrating the drive gear, and (d) a second spring configured to urge the tool holder from the drive gear toward distal end direction.
It would not have been obvious to modify JP ‘932 to have all the missing features stated above. Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722